DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 9/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10755416 has been reviewed and is accepted. The terminal disclaimer has been recorded.
The terminal disclaimer filed on 1/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9865058 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Himanshu Amin (Reg. No. 40,894) on 1/7/2022. The application has been amended as follows:

Remove the extra periods at the end of claim 12 and claim 21. 

Allowable Subject Matter
Claims 2-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 2, 12 and 21 are about receiving video feeds, location information, and orientation information from a plurality of wearable devices; dynamically generating a three-dimensional model of a physical object based on information received from the plurality of wearable devices; and performing analytics from the video feeds to identify a manipulation on the physical object and to generate a dynamic status of the physical object based on the manipulation on the physical object with respect to reference data related to the physical object, the reference data comprising a reference object, and the dynamic status identifying a completion status of the physical object based on a comparison of the physical object to the reference object;
receiving a request from the plurality of wearable devices to offload at least one of a tracking process or an augmented reality rendering process, the augmented reality rendering process being based on an augmented reality database; generating offloaded processed data based on the request, the location, and the orientation of the wearable device; and streaming the offloaded processed data to the plurality of wearable devices in response to the request, the plurality of wearable devices being configured to generate a visualization of the offloaded processed data in a corresponding display of the plurality of wearable devices.
Bannai 20060170652, Kochi 20030004645, Scavezze 20140044305, and Friedrich 20050021281 combined cannot discloses these limitations perfectly. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claim 3-10 depend on claim 2, are allowed based on same reason as claim 2.
Claim 13-20 depend on claim 12, are allowed based on same reason as claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616